IN THE COURT OF CRIMINAL APPEALS
                         OF TEXAS
                                         NO. WR-73,697-10


                            IN RE RAUL DAVID JACKSON, Relator


             ON APPLICATION FOR A WRIT OF MANDAMUS
 CAUSE NOS. W06-00448-K(B), W06-00445-K(B), W06-00450-K(B) & W06-00453-K(B)
                  IN CRIMINAL DISTRICT COURT NO. 4
                         FROM DALLAS COUNTY


        Per curiam.

                                              ORDER


        Relator has filed a motion for leave to file a writ of mandamus pursuant to the original

jurisdiction of this Court. In it, he contends that he filed applications for writs of habeas corpus in

Criminal District Court No. 4 of Dallas County and that District Clerk has not sent the trial court’s

February 18, 2016 findings of fact and conclusions of law to him.

        “When any pleadings, objections, motions, affidavits, exhibits, proposed or entered findings

of fact and conclusions of law, or other orders are filed or made a part of the record, the district clerk

shall immediately send a copy to all parties in the case.” TEX . R. APP. P. 73.4(b)(2). Respondent,

the District Clerk of Dallas County, shall respond and state whether she has sent the trial court’s
                                                                                                   2

February 18, 2016 findings and conclusions to Relator. If she has, she shall also state when she sent

the findings and conclusions to Relator. This application for leave to file a writ of mandamus shall

be held in abeyance until Respondent has submitted the appropriate response. Such response shall

be submitted within 30 days of the date of this order.



Filed: April 20, 2016
Do not publish